Citation Nr: 1301610	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  07-32 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for a pars interarticulars fracture of L5, spondylolysis with history of back strain (lumbar spine disability).

2.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran served on active duty from October 1996 to February 2001.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board remanded the case further development in November 2011.  All requested development has been completed and the case is once again before the Board for review.  Because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
 
The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The Veteran and his representative raised the issue of entitlement to a TDIU in a September 2012 Brief Written Presentation.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Therefore, the Board has jurisdiction over the Veteran's claim for a TDIU, and this issue has been added to the current appeal.

The issues of (1) entitlement to a temporary total evaluation pursuant to 38 C.F.R. § 4.30 for convalescence following surgery, (2) whether new and material evidence has been submitted to reopen service connection for gastroesophageal reflux disease, and (3) entitlement to an increased rating for service-connected anxiety disorder, depression, and adjustment reaction have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the entire rating period, the Veteran's service-connected pars interarticulars fracture of L5, spondylolysis with history of back strain, has not more nearly approximated forward flexion of the thoracolumbar spine limited to 30 degrees or favorable ankylosis of the entire thoracolumbar spine. 
 
2.  During the course of his appeal, the weight of the evidence does not support the conclusion that the Veteran has been prescribed bed rest to treat incapacitating episodes of intervertebral disc syndrome (IVDS) for a period of four weeks or more in a twelve month period.

3.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that from October 20, 2010, the Veteran has evidenced lumbar radiculopathy in the left lower extremity secondary to a service-connected pars interarticulars fracture of L5, spondylolysis with history of back strain.  A neurological examination reflects diminished light touch sensation, intermittent mild pain, and moderate numbness in the left lower extremity sciatic nerve. 

4.  Prior to October 20, 2010, the Veteran was not shown to have neurological manifestations in the left lower extremity that would even approximate mild paralysis, neuritis, and neuralgia of the peripheral nerves. 

5.  For the entire rating period, the Veteran did not have neurological manifestations in the right lower extremity that would even approximate mild paralysis, neuritis, and neuralgia of the peripheral nerves. 
CONCLUSIONS OF LAW

1.  The criteria for an increased rating, in excess of 20 percent, for a pars interarticulars fracture of L5, spondylolysis with history of back strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Plate V, 4.71, Diagnostic Codes 5237 and 5243 (2012). 

2.  From October 20, 2010, the criteria for a separate 20 percent evaluation, but no more, for lumbar radiculopathy in the left lower extremity secondary to a service-connected pars interarticulars fracture of L5, spondylolysis with history of back strain, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999). 
The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether a staged rating is warranted; however, as the Board will discuss in more detail below, symptoms related to the Veteran's lumbar spine disability have not changed in severity over the course of the appeal to warrant a staged rating.  The Board has, however, assigned a staged rating for neurological manifestations of his lumbar spine disability based on the differential symptoms shown during the course of the appeal.  

While a Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.   Francisco v. Brown, 7 Vet. App. 55 (1994). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The Veteran's service-connected pars interarticulars fracture of L5, spondylolysis with history of back strain is rated as analogous to lumbar strain under Diagnostic Code 5237.  The schedular criteria for the rating of spine disabilities evaluates lumbar strain (Diagnostic Code 5237) based on limitation of motion under the General Rating Formula for Disease and Injuries of the Spine.  

Under the General Formula, a 20 percent evaluation is warranted where disability results in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A higher 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.   

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis).  Id.  

Under the applicable criteria, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the general rating for disease and injuries of the spine (outlined above) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 20 percent evaluation is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. 

Initial Rating for a Lumbar Spine Disability

As will be discussed, after a review of all the evidence, lay and medical, the Board finds that, for the entire rating period, the Veteran's back disability has not been functionally limited to 30 degrees or less of forward flexion, even considering the Veteran's limitations secondary to pain, weakness, and fatigability with repetitive use.  Additionally, ankylosis of the entire thoracolumbar spine as not been either shown or even alleged.  As such, even with consideration of pain, weakness, and fatigability on use, the Board finds that the Veteran's back disability does not approximate the criteria for a higher 40 percent disability rating under Diagnostic Code 5237.  See 38 C.F.R. § 4.71a.  

At a September 2006 VA examination, the Veteran demonstrated 50 degrees of forward flexion in the lumbar spine limited by pain beginning at 50 degrees.  Repetitive use caused pain, weakness, and lack of endurance; but did not further restrict the Veteran's range of motion in his back.  Additionally, the examiner stated that the Veteran's lumbar spine was not in any fixed position nor was there any ankylosis.  

A second VA examination was provided in January 2008.  In the examination report it is noted that the Veteran exhibited only 5 degrees forward flexion with reported pain starting at 0 degrees during range of motion testing in January 2008.  However, the VA examiner found this range of motion measurement to be invalid, explaining that while he recorded the range of motion exactly as provided by the Veteran, he did not believe it represented, in any way, true range of motion.  In that regard, the examiner questioned the range of motion measured and he offered the Veteran a second opportunity to complete range of motion testing, which the Veteran declined.  Additionally, the examiner stated that during examination, in the room, the Veteran was observed to forward flex at various times to at least 45 degrees showing the invalidity of the range of motion provided above.  

The Board finds that the Veteran is competent to describe observable symptoms such as chronic pain and limitations present during repeat range of motion testing.  While the Board finds that he is credible in reporting chronic low back pain and the presence of muscle spasms in the lumbar spine, the Board finds that the Veteran is not competent to identify the his degree of pain shown on examination or his limitations due to such.  Moreover, even were the Veteran considered competent to report the degree of limitation of motion in his back, the Veteran's credibility is highly suspect.  For example, the January 2008 VA examiner cited specific examples illustrating inconsistencies range of motion measurements completed during formal range of motion testing; that is, while the Veteran was "unable" to forward flex to more than 5 degrees on testing, the examiner observed him demonstrate much greater range of motion during the examination.  The Board finds that this medical assessment, which was based both on physical observation during examination, outweighs the probative value of the invalid range of motion measurement provided during the January 2008 examination.  Additionally, range of motion provided on the January 2008 VA examination by the Veteran is inconsistent with range of motion findings provided by September 2006 and December 2011 VA examinations.  While the Board finds that the estimated forward flexion of 45 degrees provided by the January 2008 examiner based on his observations during examination is probative, the measurement was not obtained with the use of a goniometer and, due to the Veteran's refusal to perform repeat testing, did not fully address the Deluca factors.  See 38 C.F.R. § 4.46, DeLuca, 8 Vet. App. 202.  For these reasons, the Board has not considered the results provided by the January 2008 VA authorized examination in evaluating the Veteran's disability.  However, even if the results were considered, it is clear that the Veteran was able to forward flex to more than 30 degrees.

VA treatment records show that the Veteran had a left L4/5 hemilamenictomy and disectomy in June 2011.  The surgical report and post-operative treatment notes are of record.  The Veteran was subsequently afforded a new VA examination to help assess the severity of his back disability in December 2011.  Range of motion testing completed during the December 2011 VA examination reflects 65 degrees of forward flexion with pain present at 50 degrees.  The Veteran was stated to have functional loss characterized by decreased motion, weakened movement, fatigability, and pain on movement with repetitive use.  On repetitive use testing, the Veteran had 50 degrees forward flexion in the thoracolumbar spine.  

Based on findings from the September 2006 and December 2011 VA examinations, with invalid findings noted on examination in January 2008, the Board finds that the weight of the evidence demonstrates that the range of motion of the Veteran's back has not been limited to forward flexion even approaching 30 degrees, even with consideration of limitations due to pain, fatigability, weakness, lack of endurance, or incoordination with use.  VA treatment records have been reviewed, but do not show any range of motion testing that would call into question the conclusion stated above.

The Veteran submitted November 2006 and January 2007 lay statements from a friend and from his former employer who reported witnessing the Veteran's back pain and work days missed due to such.  The Board finds that these statements are credible, and the Veteran's back pain has been considered in evaluating his disability.  The Board finds, however, that respect to the Rating Schedule, that measurements of joint motion generally require medical expertise which the Veteran and his witnesses are not shown to have.  Such range of motion measures are conducted by trained examiners with the subject in specific positions; the examiner is trained in determining end ranges of motion based on active/passive findings, comparison with straight leg raise, indications of physical limitation, notation of observed grimacing or other indicators of pain, and assessment of whether the current measures of range of motion are consistent with the physical findings and other indicia such as muscle tone or wasting.  For these reasons, with respect to objective measurements for range of motion in the thoracolumbar spine, the medical findings provided by the VA medical examination reports discussed above have accorded probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  

The Board finds that the criteria for next higher 40 percent rating under Diagnostic Code 5237 have not been met or more nearly approximated for any portion of the rating period.  Manifestations of the service-connected lumbar spine disability have not more nearly approximated forward flexion of the thoracolumbar spine limited at 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, even with considerations of additional limitation of motion due to pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, Deluca, 8 Vet. App. 202.  The evidence of record shows that the Veteran had at least 50 degrees forward flexion in the thoracolumbar spine for the entire rating period, and he has had measurable range of motion in the lumbar spine with no evidence of ankylosis.  For these reasons, the Board finds that, for the entire rating period, a higher 40 percent rating is not warranted for the service-connected lumbar spine disability under Diagnostic Code 5237.  

The Board has considered whether a higher evaluation is warranted under Diagnostic Code 5243, which contemplates ratings for intervertebral disc syndrome based on incapacitating episodes.  See 38 C.F.R. § 4.71a.  For the entire rating period, the Veteran's lumbar spine disability has not resulted in incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months to warrant a higher 40 percent evaluation under Diagnostic Code 5243.  38 C.F.R. § 4.71a.  

While the Veteran reported that incapacitation was recommended three times a year for a total of 32 days in the past year during a September 2006 VA authorized examination, the examiner stated that there was no intervertebral disc syndrome or nerve root involvement on physical examination.  Additionally, the Veteran's self-reported periods of incapacitation are not supported by findings from VA or private treatment records.  Private treatment records dated in 2006 show that the Veteran had been recommended treatment with exercises, stretching, and physical therapy in addition to pain medication; however, the treatment reports do not reflect any incidents of physician prescribed bed rest or incapacitation.  VA treatment records dated from 2007 to 2012 do not reflect any incapacitating episodes of back pain for which bed rest was actually prescribed by a physician.  A January 2008 VA examiner stated that the Veteran had no periods of incapacitation due to his lumbar spine disability.  No periods of incapacitation were indicated by the record until the time of the December 2011 VA examination, after which the VA examiner stated that the Veteran had intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than four weeks over the past 12 months.  

A January 2007 letter from the Veteran's former employer shows that he had constant pain at work, that he missed more than his allotted sick days due to back pain, and that he was ultimately asked to resign in January 2007 due to this.  While the Veteran's former employer is competent to describe days the Veteran missed from work due to his back disability, the Board finds that these missed workdays are not analogous to an incapacitating episode requiring bed rest prescribed by a physician as described under the rating criteria for intervertebral disc syndrome.  

Due to the inconsistencies in the Veteran's September 2006 self-report with contemporaneous, objective evidence from medical treatment reports and from a January 2008 VA examination, which do not reflect periods of bed rest prescribed by a physician to treat his lumbar spine disability from 2006 to 2010, the Board finds that the Veteran's statement with regard to the number of incapacitating episodes he has had due to his back disability is not credible, nor is it clear from his statement whether these periods of incapacitation involved bed rest prescribed by a physician and treatment by a physician as specified under 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  The Board finds that the Veteran's exaggeration of the severity of his limitations during range of motion testing, noted during the January 2008 VA examination, tends to show that he is not credible generally in describing the severity of his disability for compensation purposes.  For these reasons, the Board has accorded more probative weight to the medical assessments provided by VA examiners in determining the number of incapacitating episodes the Veteran has experienced in any 12 month period.  

While the Veteran was noted to have periods of incapacitation of greater than two weeks but less than four weeks in the last 12 months at the time of a December 2011 VA examination, the Board notes that he underwent spine surgery during that time period in June 2011.  The Board finds, nonetheless, that weight of the evidence does not reflect incapacitating episodes, having a total duration of at least four weeks during any 12-month period, due to his lumbar spine disability to warrant a higher rating evaluation under Diagnostic Code 5243.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a.  In light of the foregoing, the Board finds that the criteria for an increased rating, in excess of 20 percent, for the Veteran's lumbar spine disability, have not been met.  38 C.F.R. §§ 4.3, 4.7. 

For the reasons discussed above, the Board finds that the preponderance of the evidence is against finding that a pars interarticulars fracture of L5, spondylolysis with history of back strain, warrants a higher rating evaluation.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt. 

Consideration of Separate Ratings for Neurological Manifestations

The Board has considered whether a separate rating is warranted based on neurologic manifestations the Veteran's lumbar spine disability.  The General Rating Formula of Diseases and Injuries of the Spine allows for separate evaluations for chronic orthopedic and neurologic manifestations.  38 C.F.R. 
§ 4.71a.  

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

The Board finds that from October 20, 2010, a separate 20 percent evaluation is warranted for neurological manifestations in the left lower extremity under Diagnostic Code 8620 based on objective findings of moderate radiculopathy in the left lower extremity evidenced by MRI evidence and neurological testing.   

An October 20, 2010 private MRI report documents complaints of left sided leg and back pain.  The Veteran was assessed with a large extruded disk fragment with inferior migration at L4-5 left paracentral which caused significant central canal narrowing and flattening of the thecal sac at the takeoff of the L5 nerve roots, left more than right.  A January 2011 VA MRI reflects disc extrusion on the left L4-5 with compression of the left L5 nerve root.  The Veteran had a left L4-5 hemilaminectomy and discectomy in June 2011 with a discharge diagnosis of lumbar radiculopathy.  While an post-surgical inpatient progress note shows that the Veteran reported that his left leg pain was gone, a neurological examination completed during a subsequent December 2011 VA examination reflects diminished light touch sensation, intermittent mild pain, and moderate numbness in the left lower extremity sciatic nerve.  

While the December 2011 VA examination reflects a diagnosis of mild, left leg lumbar radiculopathy; during the neurological examination, the severity of left radiculopathy was stated to be moderate in degree.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that from October 20, 2010, a separate 20 percent evaluation is warranted for lumbar radiculopathy in the left lower extremity secondary to the Veteran's service-connected lumbar spine disability, under Diagnostic Code 8620 based on symptoms of moderate pain, numbness, and diminished sensation confirmed by neurological testing.  

The Board finds that, from October 20, 2010, a higher 40 percent evaluation is not warranted under Diagnostic Code 8620 for neurological manifestations in the left lower extremity where neurological symptoms are not shown to be moderately severe in degree.  See 38 C.F.R. § 4.124a.  In that regard, the Veteran's neurological symptoms are largely sensory in nature and were shown during neurological testing in December 2011 to be at most moderate in degree.  As noted, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  Objective findings on neurological testing reflect sensory symptoms of pain, numbness, and diminished light touch sensation.  The Veteran had full strength in the left lower extremity, and while deep tendon reflexes were hypoactive in the knee, the Board finds that the lower extremity neurological symptoms were predominantly sensory in nature and do not approximate moderately severe incomplete paralysis, neuritis, or neuralgia.  

The Board concludes that from October 20, 2010, the evidence support a separate 20 percent rating for moderate lumbar radiculopathy in the left lower extremity secondary to a service-connected pars interarticulars fracture of L5, spondylolysis with history of back strain.  

For the entire rating period, the Board finds that the Veteran did not have neurological manifestations in the right lower extremity, which approximates mild paralysis, neuritis, or neuralgia of the sciatic nerve, and prior to October 20, 2010, neurological manifestations in the left lower extremity did not amount to mild paralysis, neuritis, or neuralgia of the sciatic nerve to warrant a compensable rating evaluation under Diagnostic Codes 8520, 8620, or 8720.  

The Board acknowledges the Veteran's complaints of reported pain radiating down his left leg in a March 2006 private treatment report.  He also reported pain that radiated down both legs in a June 2006 private treatment report and during a September 2006 VA examination.  A neurological examination completed in September 2006, however, revealed normal motor and sensory function, and normal deep tendon reflexes.  A September 2007 private treatment report reflects a diagnosis of thoracic spondylosis without myelopathy.  Neurological testing was normal bilaterally at the time of a January 2008 VA authorized examination.  A January 2009 private MRI reflects L5-S1 central disc herniation without exiting nerve root involvement.  VA treatment records dated from 2007 to 2012 do not reflect any complaints related to pain or other neurological symptoms in right lower extremity and VA treatment records do not reflect chronic left lower extremity pain prior to October 2010.  

Neurological testing completed during the December 2011 VA examination shows that the Veteran did not have pain, paresthesias, or numbness in the right lower extremity, a sensory examination was normal, and deep tendon reflexes ranged from hypoactive to normal in the right lower extremity.  The VA examiner found no signs or symptoms of radiculopathy and there was no nerve root involvement in the right lower extremities.  

While the Veteran had isolated complaints of radiation of pain into the bilateral lower extremities in 2006, he did not have continuous complaints related to such, neurological examinations of the bilateral lower extremities completed in September 2006 and January 2008 were normal, and a September 2007 private treatment report found no myelopathy in the lower extremities secondary to the lumbar spine disability.  Moreover, the December 2011 VA neurological examination of the right lower extremity was essentially normal with no evidence of radiculopathy.  Based on the findings as described above, the Board finds that for the entire rating period, the weight of the evidence does not establish the presence of neurological manifestations in the right lower extremity that would approximate even mild paralysis, neuritis, and neuralgia of the sciatic nerve so as to warrant a compensable rating under Diagnostic Codes 8520, 8620, or 8720.  Similarly, the Board finds that prior to October 2010, it is not factually ascertainable based on the evidence of record that the Veteran had chronic neurological manifestations in the left lower extremity approximating mild paralysis, neuritis, or neuralgia of the sciatic nerve so as to warrant a compensable rating under Diagnostic Codes 8520, 8620, or 8720.

The Board finds a separate rating is not warranted based on erectile dysfunction or bowel or bladder impairment.  Service connection for erectile dysfunction and loss of bladder control was denied in an unappealed January 2008 rating decision, and the record does not otherwise indicate that current erectile dysfunction is related to the Veteran's service-connected lumbar spine disability.  Additionally, the Veteran denied having any current bowel or bladder impairment during a December 2011 VA examination.  For these reasons, the Board finds that the Veteran does not have erectile dysfunction or bowel or bladder impairment secondary to his service-connected pars interarticulars fracture of L5, spondylolysis with history of back strain for which any separate evaluations are warranted. 

Consideration for an Extraschedular Evaluation

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's lumbar spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 5237, specifically provides for disability ratings based on pain and loss of motion in the thoracolumbar spine, including consideration of pain and other functionally limiting orthopedic factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59; see also DeLuca.  Additionally, a separate 20 percent rating was granted under Diagnostic Code 8620 based on recognition of neurological manifestations in the left lower extremity due to his lumbar spine disability.  In this case, considering the lay and medical evidence, the Veteran's lumbar spine disability is manifested by at least 50 degrees forward flexion with current radiation of pain, numbness, and diminished sensation in the left lower extremity.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  While the record indicates that the Veteran's lumbar spine disability has affected his ability to maintain his previous employment, some interference with employment is contemplated in the schedular rating that is assigned, and to the extent it is not, the Board finds that issues regarding the employability are appropriately addressed in the TDIU claim which has been remanded for additional development. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his occupation and daily life.  In the absence of exceptional or unusual factors associated with the lumbar spine disability, which are not found to be present here, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2006, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. Moreover, with respect to the Dingess requirements, the June 2006 letter provided pre-adjudicatory notice of what type of information and evidence he needed to substantiate his claim for an increased rating, as well as notice of the type of evidence necessary to establish an effective date for the disability on appeal.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Service treatment records, VA and private treatment records, VA examination reports, and various lay statements have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in September 2006, January 2008, and December 2011.  The Board finds that the VA examinations are adequate as they contain a description of the history of the disability at issue, document and consider his complaints and symptoms, address the relevant rating criteria, and note functional effects of the disability on daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  Moreover, neither the Veteran nor his representative has questioned the adequacy of the most recent VA examination.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran has not identified any other VA or private treatment for his service-connected lumbar spine disability, and VA treatment records relating to a June 2011 lumbar spine surgery are of record.  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

  
ORDER

An increased rating for a pars interarticulars fracture of L5, spondylolysis with history of back strain, in excess of 20 percent, is denied.

From October 20, 2010, a 20 percent rating, but no more and no earlier, is granted for lumbar radiculopathy in the left lower extremity secondary to a service-connected pars interarticulars fracture of L5, spondylolysis with history of back strain, subject to the laws and regulations governing the award of monetary benefits.






REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012). 
 
In a September 2012 statement, the Veteran's representative indicated the Veteran is unemployed due to his service-connected conditions, which would include the Veteran's back disability which is addressed in this decision.  The issue of entitlement to a TDIU has accordingly been added to the current appeal.  See Rice, 22 Vet. App. at 447 (holding that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).  The Board finds, however, that a remand is required prior to adjudication of the claim for a TDIU.  

In that regard, it does not appear from the record that the Veteran has received proper VCAA notice as to what is needed to substantiate a claim for entitlement to a TDIU.  Additionally, the Veteran contends that he is unemployable due to a combination of service-connected disabilities.  For these reasons, the Board finds that a remand for a VA examination is necessary to clearly address whether the combination of the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 537; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The Veteran is currently service-connected for sleep apnea, an acquired psychiatric disorder, a lumbar spine disability with radiculopathy in the left lower extremity, tinnitus, pseudofolliculitis barbae, and onychomycosis.  In light of the foregoing, the Board finds that the VA examination should address whether unemployability due to service-connected disabilities is demonstrated. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with appropriate notice under the VCAA to substantiate a claim for entitlement to a TDIU.

2.  The Veteran should be scheduled for the appropriate examination(s) to determine the current effect of his service-connected disabilities (sleep apnea, an acquired psychiatric disorder, a lumbar spine disability, lumbar radiculopathy in the left lower extremity, tinnitus, pseudofolliculitis barbae, and onychomycosis) on his employability.  The claims folder must be made available to the examiner(s).  

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the combined effect of his service-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions reached.  

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


